     Case 2:19-cv-10916-ODW-PLA Document 22 Filed 01/28/21 Page 1 of 2 Page ID #:95




      Jeremy Branch, CA Bar No. 303240
 1
      The Law Offices of Jeffrey Lohman, P.C.
 2    28544 Old Town Front St., Suite 201
      Temecula, CA 92590
 3
      Tel. (866) 329-9217
 4    Email: JeremyB@jlohman.com
      Attorney for KRISTINE FRANKEL
 5

 6
                             UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
                                 LOS ANGELES DIVISION
 8

 9    KRISTINE FRANKEL,                                Case No.: 2:19-cv-10916-ODW-PLA
10    Plaintiffs,

11    v.
12
                                                       NOTICE OF SETTLEMENT

13    KOHL’S CORPORATION,
      Defendant.
14

15

16
              NOTICE IS HEREBY GIVEN that Plaintiff Kristine Frankel (“Plaintiff”) and Defendant
17
      Kohl’s Corporation (“Defendant”) have reached settlement in the above-captioned action.
18
      Plaintiff and Defendant are currently working to finalize and execute settlement documents.
19
      Plaintiff anticipates filing a Stipulation of Dismissal once such documents are executed. Therefore,
20
      Plaintiff respectfully requests thirty (45) days to file the appropriate dismissal documents.
21
                                                    RESPECTFULLY SUBMITTED,
22

23         Dated: January 28, 2021                  By:/s/ Jeremy Branch
                                                    Jeremy Branch, CA Bar No. 303240
24
                                                    The Law Offices of Jeffrey Lohman, P.C.
25
                                                    Attorney for Plaintiff KRISTINE FRANKEL

                                                      -1-

                                         NOTICE OF SETTLEMENT
     Case 2:19-cv-10916-ODW-PLA Document 22 Filed 01/28/21 Page 2 of 2 Page ID #:96




 1                                      CERTIFICATE OF SERVICE
 2
                I hereby certify that on January 28, 2021, a true and correct copy of the foregoing Notice
 3
      of Settlement was filed using the Court’s CM/ECF system, which will notify all attorneys of
 4
      record.
 5

 6
                                                      By:/s/ Jeremy Branch
 7                                                    Jeremy Branch, CA Bar No. 303240
                                                      The Law Offices of Jeffrey Lohman, P.C.
 8
                                                      Attorney for Plaintiff KRISTINE FRANKEL
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                       -2-

                                          NOTICE OF SETTLEMENT
